      Case 1:20-cv-04344-SDG-JKL Document 8-1 Filed 12/28/20 Page 1 of 2

                                     ELEANOR M. ATTWOOD                   Decatur Two Town Center
                                     EMATTWOOD@LAW-LLC.COM                125 Clairemont Avenue, Suite 380
                                     470-823-4000 | LAW-LLC.COM           Decatur, Georgia 30030




                                        August 27, 2020

NOTICE OF CLAIMS PURSUANT
TO O.C.G.A. § 36-33-5

BY CERTIFIED MAIL AND EMAIL: ed.densmore@johncreekga.gov
RETURN RECEIPT REQUESTED

Ed Densmore
City Manager
11360 Lakefield Drive
Johns Creek, GA 30097

         Re:    Paulette Thompson

Dear Mr. Densmore:

         I represent Paulette Thompson with regard to her claims against the City of Johns
Creek.

       My client will assert state law tort claims of assault, intentional infliction of
emotional distress, and negligent supervision/retention against Chris Byers and/or the City.
Additionally, we will assert federal law claims under the Equal Protection Clause and Title
VII against the City. The purpose of this letter is to notify you of these claims.

TIME AND LOCATION OF THE OCCURRENCE AND ACTS OR OMISSIONS
CAUSING THE LOSS

        Over the past several years, Chris Byers, sexually harassed and intimidated my
client. The City had actual or constructive knowledge of Byers’s misconduct but failed to
take corrective action affording him the opportunity to continue his sexual harassment
towards my client.

NATURE OF THE LOSS SUFFERED AND MONETARY DAMAGES

        As a result of his misconduct and the City’s failure to take corrective action, my
client has suffered emotional distress for which she is entitled to compensatory and punitive
damages. Overall, my client has suffered substantial damages because of the actions of the
Defendants estimated to be at least $650,000.
Case 1:20-cv-04344-SDG-JKL Document 8-1 Filed 12/28/20 Page 2 of 2


                                                                           8/27/2020
                                                                         Ed Densmore
                                                                              PAGE 2




This letter constitutes notice in accordance with O.C.G.A. §§ 36-33-5.

                                     Yours very truly,



                                     Eleanor Mixon Attwood
